DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species of acrylates and methacrylates as the monomer species, alkyl amide as the branched initiator fragment, and a drug as the functional agent, in the reply filed on November 19, 2020 is acknowledged.  In view of the art cited below, the species election requirement regarding the initiator fragment and functional agent are hereby withdrawn.
Claims 44, 45, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.  Claims 29-31, 33, 34, 36-43, and 46-50 are treated on the merits in this action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement filed June 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The non-patent literature number 2 was not located among Applicant’s submissions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 29-31, 33, 34, 36-43, and 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charles (WO 2007/100902A2) in view of Harris (US 2005//0009988).
Regarding claims 29-31, 33, 34, 36-40, and 46-50, Charles teaches (title; abstract; paras. 0007, 0009, 0023, 0071, 0123-41, 0185, 0255-0303; claims 1-40) acryloyloxyethylphosphorylcholine containing polymer-active agent conjugates, comprising compounds of formula (Ia)

    PNG
    media_image1.png
    303
    446
    media_image1.png
    Greyscale
 . 
One or more of T is– C1-4alkyl-O-PC where PC denotes a phosphorylcholine (para.0009, 0185) and m may be 100-500 as recited in claims 37 and 38 (para.0024, 0204).  Branched polymer conjugates include formulas IIIa, IIIb, Iva, IVb, Va, Vb (paras. 0098, 0114-22, 0126, 0189, 0297, 0301), wherein “the polymer is prepared from a mixture of monomers, at least half of which are hydroxyethylmethacryloyl phosphorylcholine (i.e., HEMA-PC)” (para.0023; see paras.0071, 0185).  Polydispersity is less than 1.5 (para.0210).

A biologically active agent such as those in claims 46-50 is linked to the phosphorylcholine or to the initiator as the linking group (paras. 0031, 0042, 0145-51, 0215-27).   Hydrolytically susceptible linkages may be used (para.0144).  The polymer moieties may be block copolymers (para.0211).  
Charles does not expressly teach its polymer conjugates as comprising a random copolymer as recited in claim 29.
Harris is drawn to polymer-active agent conjugates comprising a branched or multi-armed water-soluble polymer comprising acrylates or methacrylates (title; abstract; paras. 0018-25, 0033-36, 0096, 0142, 0164-65, 0189-237; claims 1-49).  Harris teaches that water-soluble polymer may be a random copolymer (wherein a first monomer unit inconsistently alternates with a second monomer unit within the water-soluble polymer), block copolymer, …, alternating tripolymer,…” (para.0143).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Charles and Harris and prepare Charles’s .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-31, 33, 34, 36-43, and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,765,432.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claims sets are drawn to random copolymers comprising acrylate and phosphorylcholine monomers.  The difference(s) between the two claim sets is that the ‘432 patent’s claim 1 recites a structure that reads on instant claim 29.  Thus the claims are not patentably distinct.

Claims 29-31, 33, 34, 36-43, and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,846,021 (matured from the PCT application that published as Charles (WO 2007/100902A2), cited above) in view of Harris (US 2005//0009988). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claims sets are drawn to random copolymers comprising acrylate and phophorylcholine monomers, and a functional agent.  The difference between the two claim sets is that the present claims recite a random copolymer.  However as discussed above Harris teaches such polymer-drug conjugates, including branched or multiarm structures, may be formed into random copolymers.  Thus instant claims are thus rendered prima facie obvious by the ’021 patent in view of Harris.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615